Citation Nr: 0715571	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2. Entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1950 to August 1975.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  It was 
originally before the Board on appeal from a September 2001 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO) that continued to 
rate the veteran's bilateral hearing loss disability as 
noncompensable.  In January 2004, the Board remanded the 
matter for further development.  In November 2004, the RO 
increased the rating to 10 percent, effective February 27, 
2004.  In December 2004, the RO assigned an earlier effective 
date (February 13, 2004) for the 10 percent evaluation.  The 
veteran did not disagree with the effective date assigned.  

In a decision issued in June 2005, the Board denied the 
veteran's claim for a rating in excess of 10 percent on a 
schedular basis.  The veteran appealed that decision to the 
Court.  In November 2006, the Court issued a decision and 
order that vacated the June 2005 Board decision and remanded 
the matter on appeal for readjudication consistent with the 
instructions in the Court's decision.  The Court found error 
in the Board's failure to consider whether the veteran was 
entitled to an extraschedular rating, but specifically 
concluded that the Board's findings regarding the schedular 
rating were supported by the record and not clearly 
erroneous.  Since the Court's order vacated the entirety of 
the Board's decision, it has left a vacuum in the matter of 
the schedular rating for bilateral hearing loss.  The issues 
have been characterized to reflect the intentions and 
specifications of the Court's decision and order.  

In May 2007, the Board granted the veteran's representative's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

The Court's November 2006 decision also notes that an August 
2003 statement from the veteran reports that he has "the 
constant waterfall sound of Tinnitus" in his ears and states 
the Board should consider whether the veteran has submitted a 
claim for tinnitus.  It appears that the Court was unaware 
that a September 2001 rating decision granted the veteran 
service connection for tinnitus, evaluated at the maximum 10 
percent schedular rating, effective from July 20, 2001.  See 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  A review 
of the veteran's statement shows that he was referring to a 
time period contemporaneous to his retirement physical in 
1975 when he first started noticing "the constant waterfall 
sound of Tinnitus."  He has not indicated that his tinnitus 
has increased or that he believes he is entitled to an 
extraschedular rating for this disability; hence, the Board 
concludes that the veteran's statement regarding when he 
first noticed tinnitus is not a claim regarding tinnitus.

The matter of entitlement to an extraschedular rating for 
bilateral hearing loss is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.  


FINDING OF FACT

The veteran's hearing acuity is no worse than Level II in his 
right ear and no worse than Level VII in his left ear.  


CONCLUSION OF LAW

A schedular rating in excess of 10 percent is not warranted 
for the veteran's bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, Tables VI, VIA, 
VII, Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, May 
2002, May 2003, and January 2004 letters provided certain 
essential notice prior to the readjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  Although the 
veteran was not advised verbatim to submit everything he had 
pertinent to the claim, he was advised that VA would obtain 
any Federal government records, including any VA treatment 
records and that if he identified private records and 
provided releases VA would assist him in obtaining the 
records (and also that he could submit such records himself).  
Inasmuch as schedular ratings for hearing impairment are 
based essentially on the results of official audiometry, 
this, along with notice of what was needed to establish an 
increased rating was equivalent to telling him to submit 
everything he had pertinent to the claim.  Thus, he has been 
adequately informed of the need to submit relevant evidence 
in his possession, has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
The RO has arranged for VA audiometry.  The veteran has not 
identified any evidence that remains outstanding and in 
January 2007 indicated that he had no more evidence to 
submit.  VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

In October 1975, the RO granted service connection for 
bilateral hearing loss, rated noncompensable.  As noted, in 
November 2004 that rating was increased to 10 percent 
effective in February 2004.  

On August 2001 VA audiometry, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
50
75
75
    LEFT

30
65
65
80

The average right ear puretone threshold was 56 decibels and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 60 decibels and speech discrimination 
was 80 percent.  The examiner noted that there was mild to 
severe sensorineural hearing loss in the right ear and mild 
sloping to severe sensorineural loss in the left ear.  

An October 2001 audiological evaluation report from Palmetto 
Ear, Nose, and Throat Consultants indicated that the veteran 
had mild sloping to severe sensorineural hearing loss.  It 
was noted that he had excellent speech discrimination in his 
right ear and good speech discrimination in his left ear. 

On February 2003 VA examination, puretone thresholds, in 
decibels, were 



HERTZ



500
1000
2000
3000
4000
RIGHT

30
55
70
75
    LEFT

35
65
65
85

The average right ear puretone threshold was 58 decibels and 
speech discrimination was 84 percent.  The average left ear 
puretone threshold was 63 decibels and speech discrimination 
was 94 percent.  The diagnosis was bilateral mild sloping to 
moderately severe sensorineural hearing loss.  

In January 2004, the Board remanded the veteran's claim for a 
new VA audiological evaluation to determine the current 
severity of his hearing loss disability and to have an 
examiner comment on any discrepancies between the VA 
examinations.   

On February 2004 VA audiological evaluation puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
60
75
75
    LEFT

45
75
75
85

The average right ear puretone threshold was 61 decibels and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 70 decibels and speech discrimination 
was 64 percent.  The diagnosis was bilateral mild sloping to 
severe sensorineural hearing loss in the right ear and 
moderate sloping to severe sensorineural hearing loss in the 
left ear.  The examiner commented that there was little 
difference between examinations in 2001, 2003, and 2004 
except for the reduced word recognition now in the left ear.  

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The 
appropriate evaluation for a hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

D.	Analysis

After the veteran expressed dissatisfaction with the August 
2001 VA examination, he was re-examined by VA in February 
2003.  In January 2004, the Board remanded the claim to 
provide the veteran with yet another more current VA 
audiological evaluation.  Based on the results of the VA 
evaluation in February 2004, the RO increased the veteran's 
bilateral hearing loss disability to 10 percent.  While the 
representative indicated in March 2005 that the veteran has 
experienced increasing difficulty in deciphering speech, the 
Board finds that the February 2004 VA examination is 
contemporaneous with his claim/appeal and is adequate for 
determining the schedular rating warranted.  Notably, neither 
the veteran nor his representative (in May 2007 written 
argument) has alleged that the veteran's hearing loss 
disability has increased.

Official audiometry in February 2004 revealed an average 
puretone threshold of 61 decibels and speech discrimination 
of 94 percent in the right ear, and an average puretone 
threshold of 70 decibels and speech discrimination of 64 
percent in the left ear.  When the rating criteria are 
applied to these results, they establish that the veteran has 
Level II hearing acuity in the right ear and Level VII 
hearing acuity in the left ear.  Under 38 C.F.R. § 4.85, 
Table VII, such hearing acuity warrants a 10 percent rating 
under Code 6100.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown.  

As noted, the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  
Lendenmann, 3 Vet. App. at 349.  Here, such process 
establishes that a rating in excess of 10 percent is not 
warranted.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.


REMAND

Referral for consideration of an extraschedular evaluation 
will be warranted where a "case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization."  38 C.F.R. § 3.321(b)(1).  In its November 
2006 decision, the Court noted the veteran's statements that 
he has experienced a greatly diminished quality of life, 
frustration, embarrassment, and discomfort because of an 
ongoing loss of communication from his hearing loss and that 
he estimates he has lost 80 to 90 percent of his ability to 
communicate accurately.  In a July 2005 statement, the 
veteran specifically reported that his hearing loss 
interfered with his ability to work.  He stated that for his 
job at a lumber yard, he is required to use a walkie talkie 
and he cannot understand one word being said into the walkie 
talkie.  He reported that people have to yell his name in 
order for him to be aware that someone is trying to speak to 
him at work.  In remanding the case to the Board to make a 
finding regarding whether referral for an extraschedular 
rating is warranted, the Court notes that "it is not clear 
that an inability to communicate cannot create a marked 
interference with employment."  

The issue of an extraschedular rating for bilateral hearing 
loss has not yet been developed or adjudicated by the RO and 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, but it 
must remand the matter when it is raised by the evidence in a 
claim.  The RO must make the first adjudication whether to 
submit the claim for extraschedular rating to a VA officer 
authorized to award the benefit.  Floyd v. Brown, 9 Vet. App. 
95 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996).  Thus, specific 
notice to the veteran regarding the standards for 
extraschedular consideration, development of evidence of 
factors warranting extraschedular consideration, and a 
specific determination by the RO as to whether referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation is warranted are necessary.  See 
38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran the 
appropriate VCAA notification regarding 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extraschedular 
evaluation for bilateral hearing loss 
disability.  The RO should advise the 
veteran to present, or identify for VA to 
assist him to secure (and provide any 
necessary releases for), evidence of 
factors that would warrant referral of his 
case for extraschedular consideration, 
particularly regarding the impact of his 
hearing loss on his employment.  The RO 
should afford the veteran ample 
opportunity to respond and complete all 
development suggested by his response.  

2.  The RO should then re-adjudicate the 
matter of whether referral of the claim 
seeking an increased rating for bilateral 
hearing loss for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Should 
submission under § 3.321(b) be deemed 
unwarranted, the reasons for this decision 
should be set forth in detail.  The RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board and by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


